Kane, J.
This is an appeal from a decision awarding benefits following a death by suicide. . The decedent, George Rein-stein, was a barber with a history of heart trouble dating back to 1951. On April 30,1965 he sustained a work connected incarcerated inguinal hernia that required immediate surgery. Following the surgery he developed severe chest pains and related symptoms of coronary insufficiency requiring several weeks hospitalization. An award was made for disability that causally related the heart condition to the hernia operation. He attempted to return to work in March of 1966 on a part-time basis, but suffered another work related injury. During this entire period he was under close medical care for his coronary insufficiency, a condition that caused him to become extremely nervous, anxious and depressed. On May 17, 1966 he died of barbiturate poisoning from an overdose of sleeping pills and a finding of death by suicide has been made. After numerous hearings and a multitude of medical witnesses, an award of death benefits resulted, the supplemental decision of August 5,1971 by a majority of the board modifying the prior decision by making a finding that decedent’s continued symptoms “ caused a psychosis*
It is clear from the evidence that decedent suffered a personality change subsequent to his hernia operation and the *371ensuing cardiac difficulties. His increased nervousness and anxiety resulted in his referral to a psychiatrist on February 28, 1966 who made a diagnosis of an anxiety neurosis, severe and of long standing, and recommended treatment at least twice a week. Decedent never saw him again. Other medical witnesses testified that the anxiety neurosis gradually bordered on depression which caused the suicide. This condition was further described as an anxiety depressive reaction. There was medical evidence adopting the contrary view and finding no causal relationship between the herniotomy and the suicide, but viewing the record as a whole, there is more than substantial evidence to support a finding that decedent’s death was causally related to the accident of April 30, 1965. If the suicide and the necessary causation are established, an additional requirement set forth in Matter of Delinousha v. National Biscuit Co. (248 N. Y. 93) compels a finding of “ brain derangement ’ ’ rather than “ discouragement ”, “melancholy” or “other sane conditions ”. The substance of this rule has been followed by this court on other occasions, equating ‘ ‘ brain derangement ’ ’ with “ psychosis ” (Matter of Franzoni v. Loew’s Theatre & Realty Corp., 25 A D 2d 453, affd. 20 N Y 2d 889; Matter of Aponte v. Santiago & Garcia, 279 App. Div. 269; Matter of Maricle v. Glazier, 283 App. Div. 402, affd. 307 N. Y. 738). While Delinousha decided in 1928 is still the law, there have been advances in the field of psychiatry and an expansion of diagnoses sufficient to bring the deep depressive anxiety reactions evidenced by the facts in this case into the area of brain derangement and thus support the necessary conclusion that the suicide was not a willful act. If all the elements present are sufficient to establish a pattern of mental deterioration causally related to an industrial accident which culminates in a suicide, the requirement of a specific hard and fast diagnosis of the decedent’s mental state is unnecessarily restrictive. So it is with the case at hand. Although there is no substantial evidence to sustain a finding of psychosis, it is clear from this record that there is a causal connection of death by suicide and the accident sustained by this decedent, strikingly similar to the situation presented in Matter of Maricle v. Glazier (supra).
The decision should be reversed, and matter remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith.

 The decision of August 4, 1970 had found “an anxiety neurosis and depression”.